DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19, 21-24, and 29-31 are pending and examined below. This action is in response to the claims filed 2/23/22. 

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks Rejections under 35 U.S.C. § 103 filed on 2/23/22, regarding Rejections under 35 U.S.C. § 103 are persuasive in view of amendments filed 2/23/22. Rejections under 35 U.S.C. § 103 are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Clark (US 2016/0347462) and Knapp et al. (US 2014/0379173) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8-9, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Clark (US 2016/0347462).

Regarding claims 1, 18, and 24, Dubois discloses a drone system a system for unmanned aerial vehicle (UAV) parachute landing, the system comprising (¶52 – drone corresponding to the recited UAV): 
a memory storing instructions; a processor configured to execute the instructions to cause the system to (¶61-62 - the embedded electronics inherently includes memory and processor in order to provide hydroelectric control and other electrical controls to execute automatic control ¶85): 
obtain an operation mode of the UAV as per Ground Control System (¶70-74 – landing modes, surveillance missions, and landing, emergency landing, parachute, aggression, manual piloting corresponding to the recited different operation modes where docking station and a control device corresponding to the recited GCS);
determine whether to open a parachute of the UAV in accordance with a criterion (¶52 - parachute being automatically deployed corresponding to the recited open a parachute and presence of certain malfunctions corresponding to the recited accordance with a criterion); 
responsive to the determination to open the parachute of the UAV, stop a motor of the UAV that spins a propeller of the UAV (¶52 - a parachute and a landing procedure provides corresponding to the recited determination to open the parachute and the motors being stopped corresponding to the recited stop a motor); and 
Dubois does not explicitly disclose the succession of opening the parachute after the motors are disabled however Clark discloses an unmanned aerial vehicle recovery system including determine whether to open a parachute of a UAV in accordance with at least one criterion, the at least one criterion comprising that a voltage of the UAV is equal to or lower than a predetermined voltage (¶22 – flight failure such as sudden battery failure corresponding to the recited voltage lower than a predetermined voltage threshold); 
responsive to a determination to open the parachute of the UAV, stop a motor of the UAV that spins a propeller of the UAV (¶30 - flight failure recovery system 106 can be responsible for recovery operation of the unmanned aerial vehicle to, for example, safely deploy a parachute and land the unmanned aerial vehicle); 
wait for a specific predetermined period after stopping the motor (¶51 and Fig. 6 – element 464-466 corresponding to the recited calculate the deployment time taking into consideration the propeller off status to disallow tangling where determining parachute deployment times based on predictively estimate various attitudes corresponding to the recited predetermining the wait period after stopping of the propeller); and 
open the parachute of the UAV (¶51 – parachute deployment).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone recovery system of Dubois with the parachute deployment timing and reasons of Clark in order to safely and optimally recover a UAV after different failures including disallow tangling of the parachute in the propellers (Clark - ¶51).

Regarding claims 3 and 21, Dubois further discloses the processor is configured to execute the instructions to cause the system to (¶52 and ¶74 - constant altitude to right above the platform where parachute and landing procedure combines both the landing guidance with the use of the parachute): 
determining whether the UAV passes the predetermined landing position at a predetermined landing height (¶74-76 - constant altitude to right above the platform corresponding to the recited predetermined landing position and height, and the possibility place the drone (1) at the position corresponding to the recited movement past the position); 
responsive to a determination that the UAV passes the predetermined landing position at the predetermined landing height, opening the parachute of the UAV (¶76 – impossibility of placing the drone (1) at the position that will enable it to fall directly onto the platform corresponds to the recited determination that the UAV passes the predetermined position, leading to the parachute being directly open); and 
responsive to a determination that the UAV does not pass the predetermined landing position at the predetermined landing height, controlling the UAV to fly around the predetermined landing position to re-enter the predetermined landing position at the predetermined landing height (¶76 – the possibility of placing the drone (1) at the position that will enable it to fall directly onto the platform and the drone firstly moves at maximum speed to that position corresponding to the recited reentered predetermined position before the parachute is opened). 

Regarding claims 5 and 22, Dubois further discloses responsive to the determination to open the parachute of the UAV, the processor is configured to execute the instructions to cause the system to stop the motor of the UAV that spins the propeller of the UAV by (¶52 – parachute and landing procedure corresponding to the recited determination to open the parachute and the motors being stopped corresponding to the recited stop the motor): 
determining to stop the motor of the UAV at the position in accordance with a wind direction and a wind speed (¶74 – anemometers located on the drone corresponding to the recited positioning in accordance with wind speed and direction); and 
stopping the motor of the UAV (¶74 - stoppage of the motors of the drone). 

Regarding claim 8, Dubois further discloses responsive to the determination to open the parachute of the UAV, the processor is configured to execute the instructions to cause the system to (¶52 - a parachute and a landing procedure provides corresponding to the recited determination to open the parachute): 
reduce a height of the UAV to a predetermined height before stopping the motor of the UAV at the predetermined height (¶74 - then goes down at 3 m/s to a height of 3 m above the docking station (3) before the stoppage of the motors of the drone). 


Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Clark (US 2016/0347462), as applied to claims 1 and 18 above, further in view of Knapp et al. (US 2014/0379173).

Regarding claims 2 and 19, Dubois further discloses the at least one criterion further comprising at least one of the following criteria (¶52 and ¶71 – in the presence of certain malfunctions and operator control corresponds to the recited criteria, the phrase “one of the following” teaches only one criteria needs to be present and therefor only one needs to be cited.  The primary source explicitly discloses two of the criteria as noted below): 
Dubois does not explicitly disclose utilizing a specific predetermined time period however Clark discloses specific predetermined period is a criterion is a first period (¶51 and Fig. 6 – element 464-466 corresponding to the recited calculate the deployment time taking into consideration the propeller off status to disallow tangling where determining parachute deployment times based on predictively estimate various attitudes corresponding to the recited predetermining the wait period after stopping of the propeller),
Dubois in view of Clark does not disclose UAV losing GPS or flying around an area for a time period as criteria however Knapp discloses an unmanned vehicle emergency response procedure including the UAV does not receive a signal of a positioning system for a second period (¶29-31 - If connection is not re-established, the unmanned vehicle will automatically navigate back to a predefined GPS location within 3 nautical miles of the control station for emergency landing); or 
the UAV flies around an area for a third period (¶31 - maintaining level flight until a flight termination timer expires). 
The combination of the emergency parachute landing of Dubois in view of Clark with the emergency response procedures of Knapp fully discloses the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined emergency parachute landing of Dubois in view of Clark with the emergency response procedures of Knapp in order to safely perform automatic chute deployment in the case of lost communications and/or lost GPS connectivity (Knapp - ¶29).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Clark (US 2016/0347462), as applied to claims 1 and 3 above, further in view of Rimoux et al. (US 2018/0039271).

Regarding claim 4, Dubois further discloses the UAV flies around the predetermined landing position, and the predetermined landing position falls on the circumference of the circle, or falls at the center of the circle (¶76 - the position that will enable it to fall directly onto the platform corresponding to the recited flying around the predetermined landing position and bring the drone (1) back to the center of the platform (32) corresponding to the recited falling at the center of the circle). 
Dubois does not explicitly disclose the flying around in a circle above the landing position however Rimoux discloses a drone with autopiloting/landing including autonomous flight mode of putting into orbit (corresponding to the recited in a circle) and automatic return to the starting point (¶51/¶126 and Fig. 6).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Clark with the autonomous drone controls of Rimoux in order to procedurally return the drone when control signal is lost (Rimoux - ¶126).

Regarding claim 7, Dubois further discloses the processor is configured to execute the instructions to cause the system to stop the motor of the UAV when the UAV flies against the wind (¶5-6 and ¶74-76 – emergency landing procedure includes violent winds and includes stopping the motor). 
Dubois does not explicitly disclose controlling the UAV in responds to the flying into the wind. However Rimoux further discloses controlling the UAV motors in response to a head wind (corresponding to the recited flying against the wind) (¶103).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Clark with the drone controls of Rimoux in order to compensate for the wind by analysis of the ground speed (Rimoux - ¶103).

Claims 6, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Clark (US 2016/0347462), as applied to claims 1 and 18 above, further in view of Sweeny et al. (US 2017/0158338).

Regarding claims 6 and 23, Dubois further discloses the processor is configured to execute the instructions to cause the system to (¶74): 
stopping the motor of the UAV that spins the propeller of the UAV (¶74 - the stoppage of the motors of the drone (1)). 
Dubois does not explicitly disclose active braking of the motors however Sweeny discloses a UAV parachute control system including brake the propeller of the UAV after stopping the motors (¶36 – actively brake the lift mechanism).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Clark with the active braking system of Sweeny in order to take steps to mitigate further damage (Sweeny - ¶2).

Regarding claim 9, Dubois does not disclose the correlation or weight of UAV and size of parachute however Sweeny further discloses a size of the parachute of the UAV is associated with a weight of the UAV (¶159 - the parachute 125 is chosen such that the parachute 125 supports a specified minimum weight). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Clark with the parachute sizing of Sweeny in order to take steps to mitigate further damage (Sweeny - ¶2).

Claims 10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Clark (US 2016/0347462), as applied to claim 1 above, further in view of Millin et al. (US 2018/0218533).

Regarding claim 10, Dubois further discloses a ground control system (GCS) for unmanned aerial vehicle (UAV) parachute landing, the GCS comprising: a memory storing instructions; a processor configured to execute the instructions to cause the GCS to receive at least one of (¶71 - docking station and a control device corresponding to the recited GCS and ¶61-62 disclose the embedded electronics inherently includes memory and processor in order to provide hydroelectric control and other electrical controls to execute automatic control ¶85 the claimed element at least one of implies that only one of the following needs to be included): 
a home and landing point (¶61 – docking station (3)), 
a height for landing (¶74 - 3 m above the docking station (3)), 
a radius for the landing point (¶76 - position that will enable it to fall directly onto the platform (32)), 
a signal to open the parachute; or any combination thereof (¶76 - the parachute is opened). 
While Dubois discloses automatic flight control (¶85), it does not explicitly disclose mapping or displaying the specific points.
However Millin discloses a system for UAV aerial mapping including receiving/transmitting to a UAV and displaying on a map (¶61 and Fig. 5 - projected map is displayed to the user and Fig. 5 discloses planned flight path including various points).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Clark with the mapping system of Millin in order to provide improved aerial mapping with aerial vehicles (Millin - ¶2).

Regarding claim 11, Dubois further discloses obtain an operation mode of the UAV as per Ground Control System (¶70-74 – landing modes, surveillance missions, and landing, emergency landing, parachute, aggression, manual piloting corresponding to the recited different operation modes where docking station and a control device corresponding to the recited GCS).

Regarding claim 12, Dubois further disclose the operation mode of the UAV is one of the following modes: a mission mode, an auto-photo mode, a pilot-control mode, a landing mode, and a launch mode (¶70-71 – surveillance mission corresponding to the recited mission and auto-photo mode given that application ¶4 teaches “execute a mission, such as taking aerial images”, take-off corresponds to the recited launch mode, landing corresponding to the recited landing mode, and manual piloting corresponding to the recited pilot control mode). 

Regarding claim 13, Dubois further discloses when the operation mode of the UAV is the mission mode, the UAV flies to the home point after the UAV completes a route in the mission mode (¶3 – docking after its mission in the air corresponding to the recited after the UAV completes a route where mission corresponds to the recited mission mode). 

Regarding claim 15, Dubois further discloses an auto-photo mode, the UAV enters a landing mode after the UAV completion (¶71 – surveillance mode corresponding to the recited auto-photo mode, and dock the drone before and after its mission in the air corresponding to the recited landing mode after completion).
Dubois does not explicitly disclose the frequency/timing during surveillance missions however Millin further discloses a plurality of photographs over a predetermined area (¶38 – photo subset corresponding to the recited plurality of photographs and imaged region corresponding to the recited predetermined area). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Clark with the mapping system of Millin in order to provide improved aerial mapping with aerial vehicles (Millin - ¶2).

Regarding claim 17, Dubois does not disclose the plurality of photographs however Millin further discloses a number of the plurality of photographs is associated with at least one of (¶38 – photo subset corresponding to the recited plurality of photographs): 
a height of the UAV when the UAV takes the plurality of photographs (¶30 - absolute altitude above specific terrain features corresponding to the recited height of UAV), 
a focal length of a camera on the UAV (¶44 - camera intrinsic parameters (e.g., focal length), 
a required overlapping region between two of the plurality of the photographs (¶12 - flight path dependent upon intended overlap), and 
a flight speed of the UAV (¶35 - aircraft velocity vector at the time of image capture). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Clark with the mapping system of Millin in order to provide improved aerial mapping with aerial vehicles (Millin - ¶2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Clark (US 2016/0347462) and Millin et al. (US 2018/0218533), as applied to claim 12 above, further in view of Rimoux et al. (US 2018/0039271).

Regarding claim 14, Dubois further discloses when the UAV ceases receive a signal of in a mission mode, the UAV flies to the home point (¶21 – loss of sensors corresponding to the recited ceased reception of signal and landing corresponding to the recited fly to home point). 
Dubois does not explicitly disclose the loss of connection to GCS however Rimoux further discloses when the link between the drone and the remote-control device is lost, whatever the reason, a procedure of automatic return to the take-off point is automatically initiated (¶126) where predetermined time corresponds to the recited fourth time period.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Clark and Millin with the automatic controls of Rimoux in order to not to lose the drone if the battery of the remote-control device is discharged (Rimoux - ¶126).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Clark (US 2016/0347462) and Millin et al. (US 2018/0218533), as applied to claim 15 above, further in view of Zhou et al. (US 2017/0251193).

Regarding claim 16, Dubois does not disclose the overlap of images however Zhou discloses a drone imaging system including one of the plurality of photographs is 20% overlap with another of the plurality of photographs (¶179-180 - maintaining an overlap between the images above a threshold value, for example, of at least 10 percent, 20 percent includes the recited 20% overlap.). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone system of Dubois in view of Clark and Millin with the imaging overlap adjustment system of Zhou in order to maintain field of vision while reducing amount of storage space required (Zhou - ¶4).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (US 2020/0070999) in view of Clark (US 2016/0347462), as applied to claims 1 and 24 above, further in view of Nathan, Are there any helicopters with ejection seats, 8/29/17, StackExchange, herein “StackExchange”.

Regarding claims 29 and 30, Dubois in view of Sweeney does not explicitly disclose the use of deploying a parachute after waiting a specific predetermined period however StackExchange discloses a system for helicopter ejection seats including the specific predetermined period is 0.5 or 1 second (pg 2 - a few fractions of a second later include the specific predetermined time period of 0.5 seconds and two half seconds is disclosed under the teaching of a “few fractions of a second” and therefore corresponding to the recited one second waiting period.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the disabling motor/parachute ejection system of Dubois in view of Sweeney with the predetermined waiting timing after blade jettisoning before a vertical ejection of StackExchange in order to solve the issue of clearing the rotating blades in a vertical ejection (StackExchange – pg 1).

Regarding claim 31, Dubois further discloses a system for unmanned aerial vehicle (UAV) parachute landing, the system comprising (¶52 – drone corresponding to the recited UAV): 
a detector configured to detect at least one of a flight speed (¶73 – detecting take off drone speed), 
a wind speed, a wind direction (¶76 – anemometers), 
a position (¶61 – GPS sensor), 
a height (¶73 - altitude), and 
a voltage of a UAV (¶67 - power of the drone); 
a memory storing instructions; a processor configured to execute the instructions to cause the system to (¶61-62 - the embedded electronics inherently includes memory and processor in order to provide hydroelectric control and other electrical controls to execute automatic control ¶85): 
obtain an operation mode of the UAV as per Ground Control System (¶70-74 – landing modes, surveillance missions, and landing, emergency landing, parachute, aggression, manual piloting corresponding to the recited different operation modes where docking station and a control device corresponding to the recited GCS);
determine whether to open a parachute of the UAV in accordance with a criterion (¶52 - parachute being automatically deployed corresponding to the recited open a parachute and presence of certain malfunctions corresponding to the recited accordance with a criterion); 
responsive to the determination to open the parachute of the UAV, stop a motor of the UAV that spins a propeller of the UAV (¶52 - a parachute and a landing procedure provides corresponding to the recited determination to open the parachute and the motors being stopped corresponding to the recited stop a motor); and 
Dubois does not explicitly disclose the succession of opening the parachute after the motors are disabled however Clark discloses an unmanned aerial vehicle recovery system including determine whether to open a parachute of a UAV in accordance with at least one criterion, the at least one criterion comprising that a voltage of the UAV is equal to or lower than a predetermined voltage (¶22 – flight failure such as sudden battery failure corresponding to the recited voltage lower than a predetermined voltage threshold); 
responsive to a determination to open the parachute of the UAV, stop a motor of the UAV that spins a propeller of the UAV (¶30 - flight failure recovery system 106 can be responsible for recovery operation of the unmanned aerial vehicle to, for example, safely deploy a parachute and land the unmanned aerial vehicle); 
wait for a specific predetermined period after stopping the motor (¶51 and Fig. 6 – element 464-466 corresponding to the recited calculate the deployment time taking into consideration the propeller off status to disallow tangling where determining parachute deployment times based on predictively estimate various attitudes corresponding to the recited predetermining the wait period after stopping of the propeller); and 
open the parachute of the UAV (¶51 – parachute deployment).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone recovery system of Dubois with the parachute deployment timing and reasons of Clark in order to safely and optimally recover a UAV after different failures including disallow tangling of the parachute in the propellers (Clark - ¶51).
Dubois in view of Clark does not disclose opening the parachute after one second however StackExchange discloses a system for helicopter ejection seats including opening the parachute after stopping the motor for one second (pg 2 – waiting a few fractions of a second after blade jettisoning corresponding to the recited specific predetermined period of time given jettisoning of the blades performing effectively the same aspect as stopping the motor.  Technically two half seconds is disclosed under the teaching of a “few fractions of a second” and therefor corresponding to the recited one second waiting period. The combination of the disabling motor/parachute ejection system of Dubois in view of Sweeney with the predetermined waiting timing after blade jettisoning before a vertical ejection of StackExchange discloses all of the elements as claimed above).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the disabling motor/parachute ejection system of Dubois in view of Sweeney with the predetermined waiting timing after blade jettisoning before a vertical ejection of StackExchange in order to solve the issue of clearing the rotating blades in a vertical ejection (StackExchange – pg 1).







Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cooper (US 2016/0200415) discloses drones by deploying a parachute 3 and inflatable device 29 and an RFID chip and by a rotor/propeller shutdown once loss of communications, or loss of any critical function such as but not limited to, GPS, battery failure, wind disturbance, or human error as example, that would likely cause the Drone to be lost or to have uncontrolled flight, thereby allowing the Drone to safely return to the ground undamaged (Claim 1).

Burks et al. (US 2018/0327091) discloses a UAV emergency response system including the ability to deploy a parachute in an event of a failure of the on-board autopilot where  failure events can be a failure of a response from the command center to a low battery alarm notification sent by a drone, no response to a loss of GPS/compass alarm notification sent by a drone, or other failure events (Abstract and ¶43).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665